DIXON, Judge.
Defendant appeals a sentence of thirty days in the Municipal Corrections Institution of Kansas City, Missouri. Defendant was charged in Municipal Court with stealing a bottle of wine, found guilty, and sentenced to sixty days. Upon de novo appeal in the circuit court, the court, sitting without a jury, found the defendant guilty and sentenced him to thirty days.
The sole issue raised by the defendant is the sufficiency of the evidence to support the conviction, specifically, that the defendant claims the evidence does not show the theft. There is substantial evidence in the record that the defendant took the bottle of wine from the shelf and was apprehended with it in his possession. The case is controlled on the point raised as to a lack of corpus delicti by State v. Zammar, 286 S.W.2d 54 (Mo.App.1956), which, although reversing on other grounds, clearly holds that evidence such as was presented here is sufficient to establish the corpus delicti and support a conviction. The judgment of the trih'l’cbiirt is supported by substantial evidence, and no error of law appears. An extended opinion would have no preceden-tial value. Rule 84.16.
Judgment of conviction affirmed.
All concur.